IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00385-CV

TC & C REAL ESTATE HOLDINGS, INC.,
                                                           Appellant
v.

DANIEL RAY SHERROD AND WENDY SHERROD,
                                  Appellees


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,970-B


                                      ORDER


      Appellant’s Motion for Rehearing was filed on September 19, 2014. The Court

requests a response to be filed by appellees. TEX. R. APP. P.49.2. Appellees’ response

shall be filed with the Clerk no later than 5 p.m. on November 13, 2014.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 16, 2014